


Exhibit 10.05
Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
NOTICE OF RESTRICTED STOCK UNIT GRANT




Scott A. Durchslag


You have been granted the number of restricted stock units (the “RSUs”), each
representing one share of Common Stock of Angie’s List, Inc. (the “Corporation”)
(the “Shares”), as follows:
Date of Grant:
September 8, 2015

Total Number of RSUs Granted:
479,846

Vesting/Exercise Schedule:
Except for any accelerated vesting as otherwise provided in the employment
agreement between you and the Corporation dated September 4, 2015 (the
“Employment Agreement”), so long as you do not have a Termination of Service
prior to vesting (in which event Section 12 of the Plan shall control), the RSUs
shall vest in accordance with the following schedule:

- 25% on the first anniversary of the Date of Grant
- 75% ratably on a quarterly basis over a three year period thereafter


By accepting these RSUs, you agree that these RSUs are granted under and
governed by the terms and conditions of the Angie’s List, Inc. Amended and
Restated Omnibus Incentive Plan, this notice and the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein and the
Employment Agreement.
In addition, you agree and acknowledge that nothing in this Notice or the
attached documents confers upon you any right to continue your employment or
consulting relationship with the Corporation for any period of time, nor does it
interfere in any way with your right or the Corporation’s right to terminate
that relationship at any time, for any reason or no reason, with or without
cause.


 
 
Angie’s List, Inc.
 
 
 
/s/ SCOTT A. DURCHSLAG
 
By: /s/ THOMAS R. FOX
Scott A. Durchslag
 
Name: Thomas R. Fox
 
 
Title: Chief Financial Officer






1

--------------------------------------------------------------------------------




Angie’s List, Inc.
Amended and Restated Omnibus Incentive Plan
RESTRICTED STOCK UNIT AGREEMENT




1.    Grant of Option. Angie’s List, Inc., a Delaware corporation (the
“Corporation”), hereby grants to you (“Participant”) the number of RSUs (each
representing a share of Common Stock of the Corporation) set forth in the Notice
of Restricted Stock Unit Grant (the “Notice”), subject to the terms, definitions
and provisions of the Corporation’s Amended and Restated Omnibus Incentive Plan
(the “Plan”) adopted by the Corporation, which is incorporated in this Agreement
by reference and this Restricted Stock Unit Agreement (this “Agreement”). Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Notice or the Plan, as applicable. The terms and
conditions of this Agreement, to the extent not controlled by the terms and
conditions contained in the Plan or the Employment Agreement, are as follows:
1.Vesting. Subject to the terms of the Notices and the terms of the Plan, the
RSUs shall become vested on the vesting schedule set forth in the Notice.


2.Forfeiture of Unvested RSUs. Unvested RSUs shall be forfeited without
consideration as provided in the Notice.


3.Payment in Shares. Shares will be issued on the applicable vesting date (or,
to the extent not administratively feasible, as soon as practicable thereafter).
As a condition to such issuance, Participant shall have satisfied his or her tax
withholding obligations and shall have completed, signed and returned any
documents and taken any additional action that the Corporation deems appropriate
to enable it to accomplish the delivery of the Shares. In no event will the
Corporation be obligated to issue a fractional Share. Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any Shares
during any period when the Corporation determines that the conversion of a RSU
or the delivery of Shares hereunder would violate any federal, state or other
applicable laws and/or may issue Shares subject to any restrictive legends that,
as determined by the Corporation’s counsel, is necessary to comply with
securities or other regulatory requirements, and (ii) the date on which Shares
are issued may include a delay in order to provide the Corporation such time as
it determines appropriate to address tax withholding and other administrative
matters.


4.Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the RSUs) incurred in
connection with the RSUs becoming vested and Shares issued, or otherwise
incurred in connection with the RSUs, may be satisfied in any of the following
manners determined by the Corporation (and the Corporation may with notice to
Participant require any of the following methods): (i) by the sale by
Participant of a number of Shares that are issued under the RSUs, which the
Corporation determines is sufficient to generate an amount that meets the tax
withholding obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Corporation, and
such Shares may be sold as part of a block trade with other participants of the
Plan; (ii) with the consent of the Corporation in its discretion, by the
Corporation withholding a number of Shares that would otherwise be issued under
the RSUs that the Corporation determines have a fair market value equal to the
minimum amount of taxes that the Corporation concludes it is required to
withhold under applicable law; or (iii) by payment by Participant to the
Corporation in cash or by check an amount equal to the minimum amount of taxes
that the Corporation concludes it is required to withhold under applicable law.
Participant hereby authorizes the Corporation to withhold such tax withholding
amount from any amounts owing to Participant to the Corporation and to take any
action necessary in accordance with this paragraph.



2

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Participant acknowledges and agrees that he or
she is responsible for all taxes that arise in connection with the RSUs becoming
vested and Shares being issued or otherwise incurred in connection with the
RSUs, regardless of any action the Corporation takes pursuant to this Section.


5.Restrictions on Transfer. Participant understands and agrees that the RSUs may
not be sold, given, transferred, assigned, pledged or otherwise hypothecated by
the holder.


6.Certificates. Certificates, transfer agent book entries or other evidence of
ownership as determined by the Corporation issued in respect of the Shares
shall, unless the Committee otherwise determines, be registered in the name of
Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Corporation
transfer agent, as may be deemed necessary or advisable by counsel to the
Corporation in order to comply with the requirements of the Securities Act of
1933, any state securities laws or any other applicable laws.


7.No Stockholder Rights. Participant will have no voting or other rights as the
Corporation’s other stockholders with respect to the RSUs or with respect to the
Shares until issuance of the Shares.


8.No Employment/Service Rights. Neither this Agreement nor the grant of the RSUs
hereby confers on Participant any right to continue in the employ or service of
the Corporation or any Subsidiary or interferes in any way with the right of the
Corporation or any Subsidiary to determine the terms of Participant’s employment
or service.


9.Entire Agreement; Terms of Plan, Interpretations. Participant acknowledges
that he or she has received and reviewed a copy of the Plan. The Plan and this
Agreement (including the Notice) and the Employment Agreement contains the
entire understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement together with the Plan supersedes all prior
agreements and understandings between the parties hereto with respect to the
subject matter hereof. This Agreement and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
shall be controlling. All interpretations or determinations of the Committee
and/or the Board shall be binding and conclusive upon Participant and his legal
representatives on any question arising hereunder.

3